
	

114 HR 978 IH: Low Value Shipment Regulatory Modernization Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 978
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Schock (for himself, Mr. Crowley, Ms. Stefanik, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 to increase and adjust for inflation the maximum value of articles
			 that may be imported duty-free by one person on one day, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Low Value Shipment Regulatory Modernization Act of 2015. 2.Sense of Congress on de minimis informal entries (a)FindingsCongress makes the following findings:
 (1)Modernizing international customs is critical for United States businesses of all sizes, consumers in the United States, and the economic growth of the United States.
 (2)Higher thresholds for the value of articles that may be entered informally and free of duty provide significant economic benefits to businesses and consumers in the United States and the economy of the United States through costs savings and reductions in trade transaction costs.
 (b)Sense of CongressIt is the sense of Congress that the United States Trade Representative should encourage other countries, through bilateral, regional, and multilateral fora, to establish commercially meaningful de minimis values for express and postal shipments that are exempt from customs duties and taxes and from certain entry documentation requirements, as appropriate.
			3.Increase in and adjustment for inflation of maximum value of articles that may be imported
			 duty-free by one person on one day
 (a)In generalSection 321 of the Tariff Act of 1930 (19 U.S.C. 1321) is amended— (1)in subsection (a)(2), by striking subparagraph (C) and inserting the following:
					
 (C)in any other case, the dollar amount specified in subsection (c).; and (2)by adding at the end the following:
					
						(c)Annual adjustment of value of articles that may enter duty-Free
 (1)Dollar amount specifiedThe dollar amount specified in this subsection is— (A)for calendar year 2016, $800; and
 (B)subject to paragraph (2), for any calendar year after calendar year 2016, an amount equal to $800 increased by an amount equal to—
 (i)$800, multiplied by (ii)the percentage of the increase (if any) in the Consumer Price Index for the preceding calendar year compared to the Consumer Price Index for calendar year 2015.
 (2)RoundingAny increase under paragraph (1) of the dollar amount specified in this subsection shall be rounded to the nearest increment of $50.
 (3)Consumer Price Index for any calendar yearFor purposes of this subsection, the Consumer Price Index for any calendar year is the average of the Consumer Price Index as of the close of the 12-month period ending on September 30 of that calendar year.
 (4)Consumer Price Index definedFor purposes of this subsection, the term Consumer Price Index means the last Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..
 (b)Effective dateThe amendments made by this section apply to articles entered, or withdrawn from warehouse for consumption, on or after January 1, 2016.
			
